Exhibit 10.1

WATSON PHARMACEUTICALS, INC.

AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT

This Amended and Restated Key Employee Agreement (“Agreement”) is entered into
as of November 12, 2012 (the “Effective Date”), by and between Paul M. Bisaro
(“Executive”) and Watson Pharmaceuticals, Inc. (the “Company”), a Nevada
corporation.

Whereas, the Executive and the Company entered into a Key Employee Agreement
dated August 1, 2007, as amended by that certain Amendment to Key Employee
Agreement dated December 31, 2008 (collectively the “2007 Key Employee
Agreement”) whereby the Company engaged the Executive to provide personal
services to the Company; and

Whereas, the 2007 Key Employee Agreement expired on September 4, 2012, and, upon
execution of this Agreement, shall be of no further force or effect; and

Whereas, the Company wishes to continue to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and

Whereas, Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits, including the benefits provided under this Agreement;

Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. EMPLOYMENT BY THE COMPANY. Executive’s employment under this Agreement shall
be effective as of September 4, 2012 (the “Commencement Date”), and end on the
fifth anniversary of the Commencement Date, unless earlier terminated or
extended by the parties in writing in accordance with the provisions hereof (the
“Employment Term”). Subject to terms set forth herein, the Company agrees to
employ Executive in the position of President and Chief Executive Officer and
Executive hereby accepts employment effective as of the Commencement Date. In
this position, Executive shall perform such duties as are assigned from time to
time by Board of Directors of the Company (the “Board”). During the Employment
Term, Executive will devote his best efforts and substantially all of his
business time and attention (except for paid time off periods as set forth
herein and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company. In
connection with his appointment as Chief Executive Officer of the Company,
Executive shall also be nominated by the Company for reelection to the Board
during the Employment Term unless such nomination is then contrary to applicable
law. Executive shall abide by the general employment policies and procedures of
the Company, except that wherever the terms of this Agreement may differ from or
are in conflict with the Company’s general employment policies or procedures,
this Agreement shall control.



--------------------------------------------------------------------------------

2. COMPENSATION.

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary as set forth in Section 1 of the Compensation and Severance Terms
Schedule, attached hereto as Exhibit A. Executive will be considered annually
for potential increases in base salary in accordance with Company policy and the
terms of this Agreement and subject to review and approval by the Board or the
Compensation Committee of the Board (“Compensation Committee”), as appropriate.

2.2 Bonus. Executive shall be eligible to participate in the Company’s 2012
Senior Executive Compensation Program (“SECP”) and any successor plan thereto at
the senior executive level throughout the Employment Term and receive cash
bonuses applicable to financial and/or qualitative performance goals or
milestones set at the beginning of each fiscal year (each a “Target Bonus”).
Executive’s fiscal year 2012 Target Bonus shall be cash equal to one hundred
percent (100%) of Executive’s 2012 base salary, subject to adjustment of between
0% and 150% proportionate to established milestones based upon the Company’s
financial performance in 2012, as described in the 2012 SECP, and subject to
further adjustment by a multiplier ranging from 0% to 150% based upon the
Compensation Committee’s assessment of Executive’s achievement of strategic
goals that were set by the Compensation Committee at the beginning of 2012.
Executive shall be entitled to a Target Bonus in years subsequent to 2012 as
determined in the applicable SECP, provided that Executive’s Target Bonus for a
particular fiscal year shall be no less than one hundred percent of his
then-current annual base salary. The Compensation Committee may provide
additional cash incentives based upon the Company exceeding certain financial
performance metrics approved by the Compensation Committee or the Board or based
on other reasonable performance metrics mutually agreed by the Executive and the
Compensation Committee. To be eligible to receive a Target Bonus, Executive must
remain in employment with the Company throughout the entire fiscal year or as
otherwise set forth in this Agreement or required by the applicable SECP as
approved by the Board or the Compensation Committee from time to time.

2.3 Long-Term Incentive Awards. Executive shall be eligible to receive such long
term incentive awards as may from time to time be granted by the Board or the
Compensation Committee, as appropriate. All awards shall be subject to terms and
conditions of the applicable Award agreement and plan document. For the purposes
of this Agreement, all long term incentive awards (e.g., stock options,
restricted stock and restricted stock units) granted to Executive by the Company
under the 2007 Key Employee Agreement or granted in the future shall be referred
to hereinafter as the “Awards.”

2.4 Paid Time Off. Executive shall be eligible to accrue paid time off (“PTO”)
during the term of this Agreement, in accordance with the Company’s standard
policy regarding PTO at the rate of twenty (20) days per 12-month period during
the Employment Term.

2.5 Standard Company Benefits. Executive shall be entitled to all perquisites,
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits plans (e.g., health and disability insurance,
401(k) retirement plan,

 

2



--------------------------------------------------------------------------------

etc.) and other perquisites, benefits and incentives which may be in effect from
time to time and provided by the Company to employees at levels similar to the
Executive (including without limitation, a car allowance and financial planning
in accordance with the terms of the Company’s plans, policy or arrangement in
effect from time to time) on terms no less favorable than those applicable to
other senior executives of the Company.

2.6 Expenses. The Company will pay or reimburse Executive for all ordinary and
reasonably incurred business related expenses pursuant to the terms and
conditions of the Company’s expense reimbursement policies applicable, from time
to time, to senior executives of the Company generally.

2.7 Travel and Relocation Expenses. The Company will reimburse Executive for
reasonable costs incurred in traveling from his current residence in New York to
the Company’s corporate headquarters in the event the Company headquarters
relocates outside of a seventy-five (75) mile radius of the city limits of
Parsippany, New Jersey, including first class airfare and, if necessary, rental
expenses of an executive apartment. If, at any time during the Employment Term,
Executive shall be required by the Company to relocate from his current
residence in New York, he shall be reimbursed for all expenses incurred in
connection with such relocation pursuant to the Company’s then existing
relocation policy applicable to senior executives of the Company. If no such
policy shall then exist, the parties hereto shall negotiate in good faith a
reasonable relocation package for Executive. The Company acknowledges its
obligation to furnish the Executive (which for purposes of this Section 2.7
includes the Executive’s spouse and other immediate family members and guests
when accompanying him), with up to $110,000 per calendar year of private air
transportation for personal use during the term hereof that provides him with
security and productivity to address bona fide business-oriented security
concerns and productivity needs. The Company shall, at the Company’s expense,
make available to the Executive, Company or other private aircraft for business
and personal use at his reasonable discretion (and subject to the monetary
limits on personal use in the preceding sentence). The value of the personal use
of any such aircraft shall be determined by Company’s accountants in accordance
with applicable proxy reporting and other laws and regulations, and shall be
based upon the actual incremental costs of such use (for example, per air hour
charges, fuel, catering and other related charges), but shall not include
depreciation, management fees, or other fixed costs unless required by law. In
the event Executive exceeds $110,000 per calendar year in incremental costs for
personal aircraft usage, he shall promptly (and in the same fiscal year as the
incremental usage occurred) reimburse the Company for all costs associated
therewith. The Company shall report the value of Executive’s personal use of any
Company or other private aircraft paid by the Company in Executive’s W-2 (or
similar annual reporting form) filed with the Internal Revenue Service and
applicable state and local taxing authorities and in accordance with the
provisions of the Treasury Regulations promulgated under the “Code” (as defined
below), or any successor thereto, as may be in effect from time to time. The
Company shall comply with all applicable laws and regulations of the Securities
and Exchange Commission, Federal Aviation Administration, Internal Revenue
Service and other agencies and offices with respect to the calculation and
reporting of the value of any personal aircraft use by the Executive, and shall
provide the Executive’s accountants with a reasonable opportunity to review and
comment on such calculation methods. Within forty five (45) days after the end
of each calendar quarter during the Employment Term, the Company shall provide
Executive with a report showing its calculation of the value of any personal
travel by Executive and his immediate family during the preceding quarter.

 

3



--------------------------------------------------------------------------------

2.8 D&O Insurance. The Company shall provide the Executive with directors and
officers insurance consistent with such insurance provided to other directors
and executive officers of the Company.

3. PROPRIETARY INFORMATION AND INVENTIONS. Executive agrees to execute and abide
by the Employee Proprietary Information and Inventions Agreement attached hereto
as Exhibit C and made a part hereof by this reference.

4. OUTSIDE ACTIVITIES.

4.1 Activities. Except with the prior written consent of the Board, as
appropriate, Executive will not during his employment with the Company undertake
or engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor. Executive may engage in civic and
not-for-profit activities and manage his personal business affairs so long as
such activities do not materially interfere with the performance of his duties
hereunder.

4.2 Investments and Interests. During his employment by the Company, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by him to be adverse to or in conflict
with the interest of the Company, its business or prospects, financial or
otherwise. By way of clarification, nothing contained in this Agreement shall
prevent Executive from holding, for investment purposes only, no more than one
percent (1%) of the capital stock of any publicly traded company.

4.3 Non-Competition. During his employment by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever known by him
to compete directly with the Company, anywhere in the world, in any line of
business engaged in (or planned to be engaged in) by the Company.

5. OTHER AGREEMENTS. Executive represents and warrants that his employment by
the Company will not conflict with and will not be constrained by any prior
agreement or relationship with any third party.

6. TERMINATION OF EMPLOYMENT.

6.1 At-Will Employment. Executive’s relationship with the Company is at-will.
The Company shall have the right to terminate Executive’s employment with the
Company at any time with or without Cause and, except in the case of a
termination without Cause, with or without notice. The Company shall provide
Executive with not less than thirty (30) days prior notice of any termination
without Cause; provided that the Company may provide Executive

 

4



--------------------------------------------------------------------------------

with thirty days of pay in lieu of notice for any such termination without
Cause. Executive shall have the right to terminate his employment with the
Company at any time with or without Good Reason consistent with Sections 6.4 and
6.5.

6.2 Termination by Company for Cause. If the Company terminates Executive’s
employment at any time for Cause, Executive’s salary shall cease on the
effective date of termination and Executive will not be entitled to severance
pay or any then-unvested Awards.

(a) Definition of “Cause.” For purposes of this Agreement, “Cause” shall mean
the occurrence of any of the following events upon written notice to Executive
and a reasonable opportunity for Executive to cure such event (which opportunity
shall be thirty (30) days unless the event is not susceptible to being cured,
within the judgment of the Board): (i) fraud, misappropriation, embezzlement or
other act of material misconduct against the Company or any of its affiliates;
(ii) gross neglect, willful malfeasance or gross misconduct in connection with
his employment; (iii) conviction or plea of guilty or nolo contendere to a
felony which felony, conviction, or plea negatively impacts the Company
economically or the Company’s reputation, as reasonably determined by the Board;
(iv) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company;
(v) failure to cooperate, if requested by the Board, with any investigation or
inquiry into Executive’s or the Company’s business practices, whether internal
or external, including, but not limited to Executive’s refusal to be deposed or
to provide testimony at any trial or inquiry unless such refusal is made upon
the advice of the Company’s general counsel or its external counsel; or
(vi) substantial and willful failure to render services in accordance with the
terms of this Agreement (other than as a result of illness, accident, or other
physical or mental incapacity) or other material breach of this Agreement). For
purposes of clauses (ii), (iv) and (vi) of this definition, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company.
Notwithstanding the foregoing, the Company shall not have “Cause” to terminate
Executive’s employment in connection with any of the foregoing events to the
extent that the Company shall have either consented to such event or to the
extent that ninety (90) days shall have elapsed following the date that the
Company becomes aware of such event without delivering notice to the Executive
(“Cause Notice”).

(b) Executive shall have the right to appear before the Board, with his counsel
present if he so elects, prior to any final determination by the Board to
terminate his employment for Cause. Executive may request a meeting with the
Board by submitting a written request to the Board within ten (10) days of
receipt of the Cause Notice. Such meeting shall be fixed and shall occur on a
date selected by the Board (such date being not less than five (5) nor more than
twenty (20) days after the Board receives the Executive’s written request).
Unless otherwise agreed by the parties, such meeting shall take place at the
executive offices of the Company and the Executive shall have the right to
address the Board for such period of time as established by the Board, but in no
event less than thirty (30) minutes.

 

5



--------------------------------------------------------------------------------

6.3 Termination by Company Without Cause. If the Company terminates Executive’s
employment at any time without Cause, Executive shall be entitled to severance
benefits as set forth in Section 3.1 of Exhibit A, attached hereto.
Additionally, in the event the Executive is terminated without Cause at any time
on or after the fifty fourth (54th) month anniversary of the Commencement Date,
Awards granted to Executive prior to the date of termination of his employment
with the Company and that remain unvested as of the date of employment
termination, shall continue to vest in accordance with their current vesting
schedule and other applicable terms and conditions of the particular Award as
long as (a) Executive has executed and delivered to the Company the “Release”
(as defined in Section 9 below), (b) Executive does not breach the covenants set
forth in clause (iv) of Section 6.10 hereof prior to those Awards becoming fully
vested, and (c) Executive continues to refrain from engaging in any “Competitive
Activities” (as defined in Section 6.11 hereof). Any Awards which cease to vest
pursuant to the immediately preceding sentence shall be immediately forfeited.

6.4 Executive’s Voluntary Resignation. Executive may voluntarily terminate his
employment with the Company at any time, without Good Reason, upon thirty
(30) days prior written notice to the Company. In the event Executive
voluntarily terminates his employment without Good Reason, then he will not be
entitled to any severance benefits. Notwithstanding anything herein to the
contrary, in the event Executive voluntarily terminates his employment with the
Company without Good Reason at the end of the Employment Term, Awards granted to
Executive prior to the date of termination of his employment with the Company,
and which remain unvested as of the date of employment termination, shall
continue to vest in accordance with their current vesting schedule and other
applicable terms and conditions of the particular Award as long as (a) Executive
has executed and delivered to the Company the Release, (b) Executive does not
breach the covenants set forth in clause (iv) of Section 6.10 hereof prior to
those Awards becoming fully vested, and (c) Executive continues to refrain from
engaging in any Competitive Activities. Any Awards which cease to vest pursuant
to the immediately preceding sentence shall be immediately forfeited.

6.5 Executive’s Resignation for Good Reason. Executive may resign his employment
for Good Reason so long as Executive tenders his resignation to the Company
within ninety (90) days after the occurrence of the event which forms the basis
for his termination for Good Reason and provides the Company with a reasonable
opportunity to cure such event (which opportunity shall be thirty (30) days
unless the event is not susceptible to being cured, within the judgment of the
Board). If Executive terminates his employment for Good Reason and executes and
delivers to the Company the Release, Executive shall receive severance benefits
as set forth in Section 3.2 of Exhibit A, attached hereto. Notwithstanding
anything herein to the contrary, in the event Executive resigns his employment
with the Company for Good Reason on or after the fifty fourth (54th) month
anniversary of the Commencement Date, Awards granted to Executive prior to the
date of termination of his employment with the Company and which remain unvested
as of the date of employment termination, shall continue to vest in accordance
with their current vesting schedule and other applicable terms and conditions of
the particular Award as long as (a) Executive has executed and delivered to the
Company the Release, (b) Executive does not breach the covenants set forth in
clause (iv) of Section 6.10 hereof prior to those Awards becoming fully vested,
and (c) Executive continues to refrain from engaging in any Competitive
Activities. Any Awards which cease to vest pursuant to the immediately preceding
sentence shall be immediately forfeited.

 

6



--------------------------------------------------------------------------------

(a) Definition of “Good Reason.” For purposes of this Agreement, “Good Reason”
shall mean any one of the following events which occurs on or after the
Commencement Date without Executive’s consent: (i) the failure to elect or
reelect Executive to the positions of President and Chief Executive Officer; the
removal of him from either such position; or any material diminution in his
duties or responsibilities, taken as a whole, in such positions; (ii) the
failure to renominate him for election to the Board upon the expiration of his
term as a director unless such renomination would violate any applicable law,
rule or regulation; (iii) the assignment to Executive of duties that are
materially inconsistent with, or that materially impair his ability to perform,
the duties customarily assigned to a President and Chief Executive Officer of a
corporation of the size and nature of the Company; or a change in the reporting
structure so that Executive reports to someone other than the Board or is
subject to the direct or indirect authority or control of a person or entity
other than the Board; (iv) any uncured material breach by the Company of this
Agreement; (v) conduct by the Company occurs that would cause Executive to
commit fraudulent acts or would expose Executive to criminal liability; or
(vi) the Company fails to obtain the assumption in writing of its obligation to
perform this Agreement by any successor to all or substantially all of the
Company’s business or assets of the Company. Notwithstanding the foregoing,
Executive shall not have “Good Reason” to terminate his employment in connection
with any of the foregoing events to the extent that Executive shall have either
expressly consented to such event or to the extent that ninety (90) days shall
have elapsed following the date that Executive becomes aware (or reasonably
should have been aware) of such event without delivering notice to the Company.

6.6 Termination for Death or Disability. Executive’s employment with the Company
will be terminated in the event of Executive’s death, or any illness, disability
or other incapacity in such a manner that Executive is physically rendered
unable regularly to perform his duties hereunder for a period in excess of one
hundred eighty (180) consecutive days or more than one hundred eighty (180) days
in any consecutive twelve (12) month period (“Disability”). The determination
regarding whether Executive is physically unable regularly to perform his duties
shall be made by the Board following examination by a certified physician
mutually selected by the Board and Executive. Executive’s inability to be
physically present on the Company’s premises shall not constitute a presumption
that Executive is unable to perform such duties. In the event that Executive’s
employment with the Company is terminated for death or Disability as described
in this Section 6.6, Executive or Executive’s heirs, successors, and assigns
shall receive the benefits as set forth in Section 3.3 of Exhibit A, attached
hereto. Further, in the event Executive’s employment with the Company is
terminated for Disability, any Awards granted to Executive prior to the date of
termination of his employment with the Company and which remain unvested as of
the date of employment termination, shall continue to vest in accordance with
their current vesting schedule and other applicable terms and conditions of the
particular Award as long as (a) Executive has executed and delivered to the
Company the Release, (b) Executive does not breach the covenants set forth in
clause (iv) of Section 6.10 hereof prior to those Awards becoming fully vested,
and (c) Executive continues to refrain from engaging in any Competitive
Activities. Any Awards which cease to vest pursuant to the immediately preceding
sentence shall be immediately forfeited. In the event Executive is

 

7



--------------------------------------------------------------------------------

terminated for disability and remains eligible for continued vesting of Awards
and thereafter dies prior to the full vesting of any such Awards, any Awards
which remain unvested at the time of Executive’s death shall accelerate and
become one hundred percent vested as of the date of Executive’s death.

6.7 Cessation. If Executive violates any provision of Section 8 of this
Agreement or the Employee Proprietary Information and Inventions Agreement and
Executive fails to correct such violation within ten (10) days after Executive
is given written notice by the Board specifying such failure in detail, then any
severance payments or other benefits being provided to Executive (including,
without limitation, the continued vesting of certain Awards as provided in
Sections 6.3, 6.4, 6.5 and 6.8) will cease immediately, and Executive will not
be entitled to any further compensation from the Company.

6.8 Expiration of the Employment Term. At least three (3) months prior to the
expiration of the Employment Term, each party hereto shall notify the other
party of its intention whether to extend the Employment Term and of any proposed
changes to the terms and conditions contained in the Agreement. In the event the
parties have duly notified each other of the intent to extend the Employment
Term but both parties have not executed a new employment agreement (or amendment
to this Agreement), Executive shall continue in employment with the Company
subject to all the terms of the then-expired Employment Agreement until such
time as the parties mutually agree and execute a new employment agreement or
amendment to this Agreement, or until either party terminates the Executive’s
employment by providing at least thirty (30) days prior written notice of
termination. If, at the conclusion of the Employment Term or at any subsequent
time thereafter when Executive remains employed by the Company, the Company
elects not to continue Executive’s employment on substantially the same terms in
effect at the expiration of this Agreement or on other mutually agreeable terms,
Executive shall be paid all earned but unpaid amounts, all unreimbursed expenses
and a pro rata bonus (based on his then current Target Bonus) for the year in
which his employment is terminated and shall receive severance benefits as set
forth in Section 3.1 of Exhibit A attached hereto. Any pro rata bonus to be paid
to Executive pursuant to the immediately preceding sentence shall be calculated
and paid after the end of such fiscal year for which it was earned, and shall be
calculated based upon actual Company performance. If, at the end of the
Employment Term, Executive retires from the Company or does not agree to enter
into a new employment agreement or amendment to this Agreement extending
Executive’s employment for a period of at least three years on substantially the
same terms in effect at the expiration of this Agreement, Executive shall be
paid all earned but unpaid amounts, all unreimbursed expenses and a pro rata
bonus (based on his then current Target Bonus) for the year in which his
employment is terminated, but shall not receive any additional severance
benefits. Any pro rata bonus to be paid to Executive pursuant to the immediately
preceding sentence shall be calculated and paid after the end of such fiscal
year for which it was earned, and shall be calculated based upon actual Company
performance. Notwithstanding anything herein to the contrary, in the event the
Company elects not to continue Executive’s employment as contemplated by this
Section 6.8, Awards granted to Executive prior to the date of termination of his
employment with the Company, and which remain unvested as of the date of
employment termination, shall continue to vest in accordance with their current
vesting schedule and performance criteria as long as (a) Executive has executed
and delivered to the Company the Release, (b) Executive does not breach the
covenants set forth in clause (iv) of

 

8



--------------------------------------------------------------------------------

Section 6.10 hereof prior to those Awards becoming fully vested, and
(c) Executive continues to refrain from engaging in any Competitive Activities.
Any Awards which cease to vest pursuant to the immediately preceding sentence
shall be immediately forfeited.

6.9 Executive Rights Upon Termination for Any Reason. Upon Executive’s
employment termination for any or no reason, Executive shall be entitled to the
following:

(i) Executive’s base salary through the date of termination (including accrued
but unused vacation); (ii) any earned but unpaid portion of Executive’s Target
Bonus for the fiscal year preceding the year of termination; (iii) reimbursement
for any unreimbursed business expenses properly incurred by Executive in
accordance with Company policy before the date of Executive’s date of
termination; and (iv) such employee benefits, if any, as to which Executive may
be entitled under employee benefit plans in accordance with their then-existing
terms at the time of Executive’s termination of employment. The payments under
clauses (i), (ii) and (iii) above shall be made to Executive in accordance with
the Company’s usual payroll practices and policies and the benefits payable
under clause (iv) above shall be made to Executive in accordance with the
then-existing terms of the applicable employee benefit plans.

6.10 Conditions for Severance Benefits. In the event Executive is entitled to
severance benefits as described in this Agreement, in addition to complying with
Section 9 of this Agreement, Executive agrees to do the following in
consideration for the payment of such severance benefits:

(i) Reasonably cooperate with the Company after the Executive’s termination of
employment to assure the smooth transition of pending matters and to answer
questions that may arise from time to time regarding Executive’s former duties
and responsibilities;

(ii) At the Company’s request, resign, effective as of the date of Executive’s
termination of employment, any or all of Executive’s offices and directorships
held with any of the Company’s direct or indirect subsidiaries (but, for the
avoidance of doubt, shall not be required to resign as a director of the
Company), and will execute all documents reasonably requested by the Company or
its subsidiaries to effectuate such resignations;

(iii) For a period of twenty-four (24) months commencing on the date Executive’s
employment by the Company terminates, not disparage the Company, either orally
or in writing, to any person or entity. The Company agrees that for a period of
twenty four (24) months from the date Executive’s employment terminates it will
not, and will use its reasonable efforts to ensure that its officers and
directors will not, disparage Executive, either orally or in writing, to any
person or entity; and

(iv) For a period of twelve (12) months commencing on the date Executive’s
employment by the Company terminates, not directly or indirectly, solicit or
encourage any employee, independent contractor, customer or supplier of the
Company to terminate his, her or its employment, engagement or other business
relationship with the Company.

 

9



--------------------------------------------------------------------------------

If, at the time of any enforcement of this Section 6.10 of this Agreement, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in Section 6.10 are reasonable and that he has reviewed the provisions
of this Agreement with his legal counsel.

6.11. Non-Competition. For purposes of Sections 6.3, 6.4, 6.5 and 6.8 hereof,
“Competitive Activities” shall mean the Executive directly or indirectly,
whether as an officer, director, stockholder, representative, partner,
proprietor, associate, consultant, or in any other capacity being employed by or
having any active business connection with any other person, corporation, firm,
partnership or other entity whatsoever that competes directly with any
significant business or product of the Company, anywhere in the world, in the
generic, women’s health, urology, or biosimilars pharmaceutical sector, with
annual revenue of at least twenty five percent (25%) of the Company’s annual
revenue in the relevant competitive market during the time in question.
Notwithstanding the immediately preceding sentence, “Competitive Activities”
shall not include (i) any activity to which the Board has consented in writing,
(ii) owning up to five percent (5%) of any publicly traded company as a passive
investor, or (iii) participating as a limited partner in a partnership, private
equity firm, or similar investment business, provided that Executive’s
activities and responsibilities for such investment business are wholly passive
in nature with respect to any operations that would reasonably be deemed to
compete with the Company as described in this Section 6.11.

7. CHANGE OF CONTROL.

7.1 Definition. For purposes of this Agreement, Change of Control means the
occurrence of any of the following:

(a) a sale of assets representing fifty percent (50%) or more of the net book
value and of the fair market value of the Company’s consolidated assets (in a
single transaction or in a series of related transactions);

(b) a liquidation or dissolution of the Company;

(c) a merger or consolidation involving the Company or any subsidiary of the
Company after the completion of which: (i) in the case of a merger (other than a
triangular merger) or a consolidation involving the Company, the shareholders of
the Company immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules), directly or indirectly, outstanding voting securities
representing less than fifty percent (50%) of the combined voting power of the

 

10



--------------------------------------------------------------------------------

surviving entity in such merger or consolidation, and (ii) in the case of a
triangular merger involving the Company or a subsidiary of the Company, the
shareholders of the Company immediately prior to the completion of such merger
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than fifty percent (50%) of the
combined voting power of the surviving entity in such merger and less than fifty
percent (50%) of the combined voting power of the parent of the surviving entity
in such merger;

(d) an acquisition by any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions), other than any employee benefit plan, or related trust, sponsored
or maintained by the Company or an affiliate of the Company and other than in a
merger or consolidation of the type referred to in clause “(c)” of this
sentence, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or comparable successor rules) of outstanding voting
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company (in a single transaction or series of
related transactions); or

(e) in the event that the individuals who, as of the Commencement Date, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least fifty percent (50%) of the Board within a twelve-month period. (If the
election, or nomination for election by the Company’s shareholders, of any new
member of the Board is approved by a vote of at least fifty percent (50%) of the
Incumbent Board, such new member of the Board shall be considered as a member of
the Incumbent Board.)

7.2 Termination After a Change of Control. In the event Executive’s employment
with the Company is terminated without Cause, or Executive resigns for Good
Reason, in each case within ninety (90) days prior to or twelve (12) months
following a Change of Control (a “Change of Control Termination”), then
Executive shall be eligible for severance benefits as set forth in the
Compensation and Severance Terms Schedule, attached hereto as Exhibit A, and the
Awards, which shall accelerate and become one hundred percent (100%) vested as
of the effective date of termination, in exchange for Executive’s execution of
the Release.

7.3 Potential Reduction in Change in Control Payments. In the event that it is
determined pursuant to Section 7.3(a) below that any payment or benefit to
Executive or for the benefit of Executive or on Executive’s behalf (whether paid
or payable or distributed or distributable) pursuant to the terms of this
Agreement or any other agreement, arrangement or plan with the Company or any
Affiliate (as defined below) (individually, a “Payment” and collectively, the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision thereto (the “Excise Tax”), then the Company shall reduce the amount
of the Payments otherwise due from the Company to one dollar less than three
times the “base amount” (as defined under Section 280G(b)(3) of the Code) to the
extent that such reduction results in a greater net after tax benefit to
Executive than would be payable to Executive without such reduction if the
Excise Tax were applicable. In the event of such reduction, reduction shall be
made first to any cash portion of the Payments due to the Executive and
thereafter, to the extent necessary, to all other

 

11



--------------------------------------------------------------------------------

types of compensation that constitute Payments in proportion to the relative
values of such compensation as determined by the Company. For purposes of this
Section 7.3, an “Affiliate” shall mean any successor to all or substantially all
of the business and/or assets of the Company, any person acquiring ownership or
effective control of the Company or ownership of a substantial portion of the
assets of the Company’s assets, or any other person whose relationship to the
Company, such successor or such person acquiring ownership or control is such as
to require attribution between the parties under Section 318(a) of the Code.

(a) All determinations required to be made under this Section 7.3 shall be made
by the Accountants (as defined below), which shall provide Executive and the
Company with detailed supporting calculations within thirty (30) days of the
receipt of notice from Executive or the Company that Executive has received or
will receive a Payment. For the purposes of this Section 7.3, the “Accountants”
shall mean the Company’s independent certified public accounting firm serving
immediately prior to the Change of Control (or other change in ownership or
effective control, or change in ownership of a substantial portion of the
assets, of a corporation, as defined in Section 280G of the Code) with respect
to which such determination is being made. In making determinations required to
be made under this Section 7.3, the Accountants shall provide the Executive’s
accountants with a reasonable opportunity to review the supporting calculations
and provide comments to the Accountants before rendering a final determination.
In the event that the Accountants are also serving as the accountants, auditors
or consultants for the individual, entity or group effecting the Change of
Control (or other change in ownership or effective control, or change in
ownership of a substantial portion of the assets, of a corporation, as defined
in Section 280G of the Code), the Company shall appoint another nationally
recognized independent certified public accounting firm, reasonably acceptable
to Executive, to make the determinations required hereunder (which accounting
firm shall then be referred to as the “Accountants” hereunder). All fees and
expenses of the Accountants shall be borne solely by the Company.

(b) The Accountants, and, upon request by the Executive, legal counsel mutually
agreed by Company and the Executive, shall determine whether any payment or
benefit to Executive upon termination of Executive’s employment will be subject
to the Excise Tax as “parachute payments” within the meaning of Section 280G of
the Code, or represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4) of the Code) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax.

(c) Any determination by the Accountants shall be binding upon the Company and
Executive. In the event the Accountants determine to reduce the Payments
otherwise due from the Company to one dollar less than three times the “base
amount” (as defined under Section 280G(b)(3) of the Code) to the extent that
such reduction results in a greater net after tax benefit to Executive and the
Internal Revenue Service or its designee disagrees with the Accountants’
calculations or otherwise seeks to impose an Excise Tax on all or a portion of
such Payments, then Executive shall repay to the Company such portion of the
Payments that cause or are subject to such Excise Tax so as to prevent
imposition of such Excise Tax. None of the foregoing shall be construed to limit
in any way Executive’s right to object to or appeal the Internal Revenue
Service’s assessment and to litigate such assessment to the fullest extent of
the law.

 

12



--------------------------------------------------------------------------------

8. PROTECTION OF TRADE SECRETS; NON-SOLICITATION; NON-DISPARAGEMENT.

(a) Executive acknowledges that he will become familiar with the Company’s and
its subsidiaries’ and affiliates’ trade secrets, proprietary information and
Intellectual Property. Executive further acknowledges that his services shall be
of special, unique and extraordinary value to the Company and its subsidiaries.
Without limiting any other obligations of Executive pursuant to this Agreement,
Executive accordingly covenants and agrees with the Company and its subsidiaries
that during the Employment Term and the twelve (12) month period following his
termination of employment Executive shall not induce or attempt to induce any
employee or independent contractor of the Company or its subsidiaries to leave
the employ or services of the Company or its subsidiaries, as the case may be,
or in any way interfere with the relationship between the Company or its
subsidiaries and any employee or independent contractor thereof (other than
through general advertisements for employment not specifically directed at
employees of the Company or any of its subsidiaries).

(b) Without limiting any other obligation of Executive or the Company pursuant
to this Agreement, each of Executive and the Company hereby covenants and agrees
that, except as may be required by applicable law, during the Employment Term
and the twenty four (24) month period following Executive’s termination of
employment, each of Executive and the Company shall not make any statement,
written or verbal, in any forum or media, or take any other action in
disparagement of, (in the case of Executive) the Company or its subsidiaries or
affiliates or their respective past or present products, officers, directors,
employees or agents or (in the case of the Company) the Executive.

(c) If, at the time of enforcement of this Section 8 of this Agreement, a court
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in Section 8 are reasonable and that he has reviewed the provisions of
this Agreement with his legal counsel.

(d) In the event of the breach or a threatened breach by Executive of any of the
provisions of Section 8, the Company and its subsidiaries would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).

9. RELEASE. In exchange for the severance compensation and benefits provided
under this Agreement to which Executive would not otherwise be entitled,
Executive shall enter

 

13



--------------------------------------------------------------------------------

into and execute a release substantially in the form attached hereto as
Exhibit B, as may be revised and updated as determined to be appropriate by the
Company (the “Release”). Unless the Release is executed by Executive following
termination of employment, delivered to the Company within twenty-one (21) days
after the Release has been provided to Executive (or forty-five (45) days
following Executive’s receipt of the informational package required in the event
of a group termination), and not revoked, and except as otherwise provided in
this Agreement, Executive shall not receive any severance benefits provided
under this Agreement, any vesting acceleration of Executive’s Awards as provided
in this Agreement shall not apply, and Executive’s Awards in such event shall
vest or, in the case of stock options, be exercisable following the date of
Executive’s termination only to the extent provided under their original terms
in accordance with the applicable plan and Award agreements.

10. GENERAL PROVISIONS.

10.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon personal delivery (including, personal delivery by
facsimile transmission) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll (which address may be changed by written notice).

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability will not affect any other provision or any other
jurisdiction, and such invalid or unenforceable provision shall be reformed,
construed and enforced in such jurisdiction so as to render it valid and
enforceable consistent with the intent of the parties insofar as possible.

10.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

10.4 Entire Agreement. This Agreement, together with the Employee proprietary
information and Inventions Agreement, constitute the final, complete, and
exclusive embodiment of the entire agreement between Executive and the Company
regarding the subject matter hereof and supersede any prior agreement, promise,
representation, or statement, written or otherwise, between Executive and the
Company with regard to this subject matter. This Agreement is entered into
without reliance on any promise, representation, statement or agreement other
than those expressly contained or incorporated herein, and it cannot be modified
or amended except in a writing signed by Executive and a duly authorized officer
of the Company.

10.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

14



--------------------------------------------------------------------------------

10.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

10.8 Attorneys’ Fees. If either party hereto brings any action or other
proceeding to enforce his or its rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to recover his or its reasonable
attorneys’ fees and costs incurred in connection with such action or proceeding.
The Company shall reimburse Executive for his reasonable attorneys’ fees
incurred in connection with the negotiation and preparation of this Agreement,
not to exceed $15,000.

10.9 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that except as provided in
Section 8, any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to this Agreement (including the Release) or its
enforcement, performance, breach, or interpretation, will be resolved, to the
fullest extent permitted by law, by final, binding, and confidential arbitration
held in the New York City, New York, metropolitan area (or such other major
metropolitan region where the Company is then headquartered) and conducted by
the American Arbitration Association, under its then-existing Employment Rules
and Procedures. Nothing in this Section 10.9 or in this Agreement is intended to
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. This Section 10.9 shall not apply to any claims of violation of any
federal or state employment discrimination laws.

10.10 Remedies. Executive’s duties under Section 8 and the Employee proprietary
information and Inventions Agreement shall survive termination of Executive’s
employment with the Company. Executive acknowledges that a remedy at law for any
breach or threatened breach by Executive of the provisions of these sections and
the Employee proprietary information and Inventions Agreement would be
inadequate, and that such a breach would cause irreparable harm to the Company;
and Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

10.11 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of New
Jersey as applied to contracts made and to be performed entirely within New
Jersey.

10.12 Public Announcements and Communications. No press releases or other public
announcements or statements related to the Agreement, its related schedules and
exhibits, or the transactions contemplated hereby, or other announcement to or
communications, whether internal or external, will be issued by either Executive
or the Company or any of the

 

15



--------------------------------------------------------------------------------

Company’s affiliates, subsidiaries, employees, officers or directors without the
prior written consent and agreement of the parties hereto, except for any public
disclosure that Executive or the Company in good faith believes is required by
law or by obligations pursuant to any listing agreement with any securities
exchange or market (in which case the company and Executive, as the case may be,
will consult with the other party prior to making such disclosure). Without
limiting the generality of the exceptions set forth in the immediately preceding
sentence, the Company may disclose the terms of this Agreement in a current
report of the Company on Form 8-K (or any other applicable report or statement)
filed with the Securities Exchange Commission and/or any securities exchange or
market to which may be attached a copy of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date above written.

 

WATSON PHARMACEUTICALS, INC.:

By:

  /s/    Ronald R. Taylor   Name:   Ronald R. Taylor   Title:   Chairman,
Compensation Committee   EXECUTIVE:     /s/    Paul M. Bisaro     Name: Paul M.
Bisaro  

 

16



--------------------------------------------------------------------------------

EXHIBIT A

COMPENSATION AND SEVERANCE TERMS SCHEDULE

 

1. BASE SALARY

For services to be rendered under this Agreement, Executive shall receive an
initial base salary at an annualized rate of One Million Two Hundred Thousand
Dollars ($1,200,000.00) payable in accordance with the Company’s standard
payroll practices, subject to potential increases each year as set forth in this
Agreement.

 

2. BONUS

Executive’s fiscal year 2012 Target Bonus shall be one hundred percent (100%) of
his 2012 Base Salary, subject to adjustment of between 0% and 150% based upon
the Company’s financial performance in 2012 and subject to further adjustment
based upon achievement of strategic goals, as described in the 2012 SECP.
Executive’s Target Bonus in each subsequent year under this Agreement shall be
determined at the beginning of each fiscal year as set forth in the applicable
SECP for such fiscal year.

The Compensation Committee or the Board may provide additional bonuses to
Executive from time to time based upon the same or other criteria established by
the Compensation Committee from time to time.

 

3. SEVERANCE BENEFITS

3.1 Termination By Company without Cause. If the Company terminates Executive’s
employment at any time without Cause, the Company shall provide to Executive,
within thirty (30) days after the effective date of the Release (as “Effective
Date” is defined in the Release), as the only severance compensation and
benefits the following:

(a) A lump sum severance payment, subject to standard withholdings or
deductions, equal to the sum of (i) 200% of Executive’s base salary at the time
of termination and (ii) 200% of Executive’s Target Bonus for the year in which
the termination occurs.

(b) Full payment of all premiums for health insurance coverage of Executive and
his eligible dependents under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) for a period ending the earlier of (i) the
thirty-six (36) month anniversary of Executive’s termination; or (ii) Executive
becoming eligible for comparable life, disability or health insurance coverage,
as applicable (or such period that Executive and Executive’s dependents are
entitled to COBRA continuation coverage, if shorter), provided that on the
Effective Date the Company’s health insurance plan fully complies with federal
and state law applicable to health insurance plans, including but not limited to
federal and state provisions regarding discrimination of such plans in favor of
highly compensated employees. In the event the Company determines that its
health plan does not fully comply with applicable law taking

 

17



--------------------------------------------------------------------------------

into account payment of benefits pursuant to this Section 3.1(b), the Company
shall reimburse Executive for the full cost of premiums for health insurance
coverage substantially similar to what the Executive and his dependents would
receive under the Company’s COBRA health insurance coverage.

(c) Any unvested Awards held by Executive shall continue to vest as expressly
provided in Section 6.3 of the Agreement to the extent applicable.

3.2 Executive’s Resignation for Good Reason. If Executive terminates his
employment with the Company for Good Reason, the Company shall provide to
Executive, within thirty (30) days after the Effective Date of the Release, the
same severance compensation and benefits provided in Sections 3.1(a) and (b) of
this Exhibit A, and any unvested Awards held by Executive shall continue to vest
as expressly provided in Section 6.5 of the Agreement to the extent applicable.

3.3 Death/Disability. In the event of Executive’s death or Disability, Executive
or his estate or legal representative shall be entitled to a lump sum payment
equal to Executive’s pro-rated Target Bonus under the SECP and as described
Section 2 of this Exhibit A for the year of Executive’s death or Disability
based on the number of calendar months during the fiscal year that Executive was
employed before such termination (rounded up to the next whole month).
Additionally, in the event of Executive’s death during the employment term, any
then-outstanding Awards shall accelerate and become one hundred percent
(100%) vested as of the effective date of termination. In the event of
Executive’s Disability, any unvested Awards held by Executive shall continue to
vest as expressly provided in Section 6.6 of the Agreement to the extent
applicable.

3.4 Change of Control Termination. In the event of a Change of Control
Termination at any time during the Employment Term, the Company shall provide to
Executive, within ten (10) days after the Effective Date of the Release or such
later date as may be required pursuant to Section 4.5, as the only severance
compensation and benefits:

(a) A lump sum severance payment, subject to standard withholdings or
deductions, equal to the sum of (i) 300% of Executive’s base salary at the time
of the Change in Control Termination; and (ii) 300% of Executive’s Target Bonus
for the year in which Executive terminates employment.

(b) Full payment of all premiums for health insurance coverage of Executive and
his eligible dependents under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) for a period ending the earlier of (i) the
thirty-six (36) month anniversary of Executive’s termination; or (ii) Executive
becoming eligible for comparable life, disability or health insurance coverage,
as applicable (or such period that Executive and Executive’s dependents are
entitled to COBRA continuation coverage, if shorter), provided that on the
Effective Date the Company’s health insurance plan fully complies with federal
and state law applicable to health insurance plans, including but not limited to
federal and state provisions regarding discrimination of such plans in favor of
highly compensated employees. In the event

 

18



--------------------------------------------------------------------------------

the Company determines that its health plan does not fully comply with
applicable law taking into account payment of benefits pursuant to this
Section 4.1(b), the Company shall reimburse Executive for the full cost of
premiums for health insurance coverage substantially similar to what the
Executive and his dependents would receive under the Company’s COBRA health
insurance coverage.

(c) Any unvested Awards held by Executive shall have their vesting accelerated
in full so as to become one hundred percent (100%) vested and immediately
exercisable in full as of the date of such termination, subject to Executive
having executed the Release.

3.5 Code Section 409A Compliance. To the extent amounts or benefits that become
payable under this Agreement on account of the Executive’s termination of
employment (other than by reason of the Executive’s death) constitute a
“nonqualified deferred compensation plan” within the meaning of Internal Revenue
Code Section 409A or provide for deferred payments made the later of two and
half months after the end of the Company’s fiscal year in which the payments
vested, (“Deferred Compensation”), payment of such amounts and benefits shall
commence when the Executive incurs a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h), without regard to any of the
optional provisions thereunder, from the Company and any entity that would be
considered a single employer with the Company under Code Section 414(b) or
414(c) (“Separation from Service”). Such payments or benefits shall be provided
in accordance with the timing provisions of this Agreement by substituting this
Agreement’s references to “termination of employment” or “termination” or “the
Effective Date of the Release attached hereto as Exhibit B (as “Effective Date”
is defined in the Release)” with “Separation from Service.” Notwithstanding the
foregoing, if at the time of the Executive’s Separation from Service the
Executive is a “specified employee” (within the meaning of Code Section 409A and
Treasury Regulation Section 1.409A-3(i)(2)), any such Deferred Compensation will
not be paid until the later of (i) the first business day of the seventh month
following Executive’s Separation from Service, or (ii) the Effective Date of the
Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release) (the “409A Suspension Period”). Notwithstanding the foregoing,
Executive must execute the Release within the calendar year that includes the
first business day of the seventh month following Executive’s Separation from
Service or his payments that constitute Deferred Compensation will not be paid
to Executive. At the end of the 409A Suspension Period, the Company shall then
pay the Executive, without interest, all such Deferred Compensation that would
have otherwise been paid under this Agreement but for the imposition of the 409A
Suspension Period. Thereafter, the Company shall pay Executive any remaining
unpaid Deferred Compensation in accordance with this Agreement as if there had
not been a six-month delay imposed by this paragraph. For the purposes of this
Agreement, each payment that is part of a series of installment payments shall
be treated as a separate payment for purposes of Code Section 409A. The payment
of any amounts earned pursuant to this Agreement shall be made no later than two
and one-half months following the end of the fiscal year in which such amount
was earned. The payment of any reimbursement of any expense under this Agreement
shall be made no later than December 31 of the year following the year in which
the expense was incurred. The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year.

 

19



--------------------------------------------------------------------------------

4. INCENTIVE COMPENSATION RECOVERY

Notwithstanding anything in the Agreement to the contrary, in the event of a
significant restatement of the Company’s financial results (as reasonably
determined by the Board in good faith), the Board will review all compensation
that was made to the Executive on the basis of having met or exceeded specific
performance targets for performance periods beginning after January 1, 2009 for
services rendered during the restatement period. If a lower payment of
performance-based compensation would have been made to Executive based upon the
restated financial results, the Board will, to the extent permitted by
applicable law, seek to recoup from Executive for the benefit of the Company the
amount by which Executive’s incentive compensation for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results on a net after-tax basis, plus a reasonable rate of interest
as the parties mutually agree but not to exceed the then most recent prime rate
published by the Wall Street Journal, or if the Wall Street Journal no longer
exists or no longer publishes on a regular basis the prime rate, then a similar
national financial publication as mutually agreed by the parties; provided,
however, that the Board shall not seek to recoup incentive compensation paid
more than three (3) years before the date the applicable restatement is
disclosed.

For the avoidance of doubt, this Section 4 shall not relate to the gain
recognized on any stock option, the compensation received in respect of any
restricted stock or restricted stock unit grant, or any other variety of
equity-based compensation, whether made on or after the Commencement Date, that
has a vesting schedule based on the passage of time and the continued
performance of services, and not on the achievement of any performance
objectives. Similarly, this Section 4 shall not apply to any award that has or
had alternative vesting criteria unrelated to the performance objective affected
by the restatement that have otherwise been satisfied at the time of the
restatement.

For purposes of this Section 4, a “significant restatement” shall mean a
restatement of the Company’s financial statements for 2009 or any year
thereafter which, in the reasonable, good faith opinion of the Company’s
independent registered public accounting firm, is required to be implemented
pursuant to generally accepted accounting principles, but excluding any
restatement which is required with respect to a particular year as a consequence
of a change in generally accepted accounting rules effective after the
publication of the financial statements for such year. Notwithstanding the
immediately preceding sentence, a significant restatement shall not include any
restatement that (i) occurs more than three years following the date that the
Employment Term ends, (ii) is required due to a change in the manner in which
the Company’s auditors interpret the application of generally accepted
accounting principles (as opposed to a change in a prior accounting conclusion
due to a change in the facts upon which such conclusion was based), or
(iii) that the Board determines arose as a result of events, facts or changes in
law or practice that were beyond the control and responsibility of Executive or
which the Board determines occurred regardless of the Executive’s diligent and
thorough performance of his duties and responsibilities. In addition, in
determining the amounts, if any, that Executive shall be required to reimburse
the Company pursuant to this Section 4 (or that would be payable to Executive in
respect to any then in progress awards), all effects, whether positive or
negative, of any change in the manner of reporting any transaction or class of
transactions that the Audit Committee shall specifically agree to exclude for
this purpose shall be disregarded.

 

20



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

 

21



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is entered into between
Paul M. Bisaro (“Executive”) and Watson Pharmaceuticals, Inc. (“Watson” or the
“Company”). This Agreement will not become effective and irrevocably binding
until it has been fully executed by both parties and until seven (7) days have
passed from the date on which it is signed by the Executive (the “Effective Date
of this Agreement”).

In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:

1. Termination of Employment. Executive hereby acknowledges the termination of
his/her employment with Watson effective as of the close of business on
xx/xx/xxxx (the “Termination Date”). Except as expressly required pursuant to
the terms of that certain Amended and Restated Key Employee Agreement between
Executive and Watson dated November 12, 2012, and any written and duly signed
amendments thereto (collectively the “2012 Agreement”), Executive will not be
required to, and will not in fact, render any services on behalf of Watson after
the Termination Date. After the Termination Date, Executive will cease to be an
Executive of Watson and will not be eligible to receive any salary or benefits
of employment, except as described in this Agreement.

2. Severance Pay and Benefits. In consideration for Executive’s execution of
this Agreement, Executive is eligible to receive certain severance benefits
(minus the standard withholdings and deductions) pursuant to the terms of the
2012 Agreement. The severance pay and benefits (the “Payment”) being offered are
set forth in the 2012 Agreement.

Executive acknowledges that, in exchange for signing this Agreement, he/she is
receiving payments and benefits that he/she is not otherwise entitled to receive
from Watson or its respective past, present and future parent, subsidiary and
affiliated companies, and each of their partners, directors, officers,
shareholders, representatives, agents, employees, insurers, fiduciaries, or
employment benefit plans or programs (collectively “Releasees”). Executive
acknowledges and agrees that at the time he/she signs this Agreement, he/she has
been paid for all other wages, accrued and unused vacation or other paid-time
off pay, expense reimbursement and other compensation due to him or her from
Releasees as of the date he/she signs this Agreement. Further, Executive
acknowledges that such Payment shall cease if Executive is reemployed by the
Company or any of its current or future affiliates, subsidiaries or successors
in interest.

3. Release of Claims. In exchange for the Payment described above, Executive, on
behalf of Executive and Executive’s representatives, successors and assigns,
completely releases and forever discharges the Releasees from any and all
claims, rights, demands, actions, obligations, liens, costs, expenses, orders,
judgments, attorneys’ fees and causes of action, of whatever kind or nature,
arising on or prior to the Effective Date of this Agreement which Executive may
now have, or has ever had, against any Releasee arising from or in any way
connected with the employment relationship between Executive and the Company or
any of its affiliates, or any acts or omissions occurring during the employment
relationship or

 

22



--------------------------------------------------------------------------------

the termination thereof. Without limiting the foregoing, the above Release
includes, but is not limited to, all “wrongful discharge,” “whistleblower” and
discrimination claims; all claims relating to any contracts of employment,
express or implied; any claims for defamation, misrepresentation or negligence;
any claim for monies or severance pay; any tort claim of any nature, including
claims for alleged infliction of emotional distress; any claim under any laws or
regulations relating to employment matters including, but not limited to the
following, as amended: (1) Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000(e) et seq. (race, color, religion, sex, and national origin
discrimination); (2) the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (the “ADEA”) (age discrimination); (3) Section 1981 of the
Civil Rights Act of 1866, 42 U.S.C. § 1981 (race discrimination); (4) the Equal
Pay Act of 1963, 29 U.S.C. § 206 (equal pay); (5) Executive Order 11141 (age
discrimination); (6) Section 503 of the Rehabilitation Act of 1973, 29 U.S.C. §
701, et seq. (disability discrimination); (7) the Americans With Disabilities
Act, 42 U.S.C. § 12101, et seq. (disability); (8) the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (employee benefits)
(except for any vested benefits under any tax qualified benefit plan); (9) the
Immigration Reform and Control Act, 8 U.S.C. §101 et seq.; (10) the Workers
Adjustment and Retraining Notification Act, 29 U.S.C. §2101, et seq.; (11) the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.; (12) The Sarbanes-Oxley
Act of 2002, to the extent permitted by law; (13) Section 885 of the American
Jobs Creation Act of 2004 and any applicable guidance thereunder (Internal
Revenue Code Section 409A); (14) the Family and Medical Leave Act; (15) the New
Jersey Law Against Discrimination; (16) the New Jersey Civil Rights Act;
(17) the New Jersey Family Leave Act; (18) the New Jersey Conscientious Employee
Protection Act; (19) the New Jersey Equal Pay Law; (20) the New Jersey
Occupational Safety and Health Law; (21) the New Jersey Smokers’ Rights Law;
(22) the New Jersey Genetic Privacy Act; (23) The New Jersey Fair Credit
Reporting Act; (24) the New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing A Workers’ Compensation Claim; (25) the
New Jersey Public Employees’ Occupational Safety and Health Act; (26) the New
Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection, and Discrimination; (27) the Millville Dallas
Airmotive Plant Job Loss Notification Act (The New Jersey WARN Act); and any
other federal, state or local law, rule, regulation, or ordinance; any public
policy, contract, tort, or common law; or any claims for vacation, sick or
personal leave pay, short term or long term disability benefits, or payment
pursuant to any practice, policy, handbook or manual; or any basis for
recovering costs, fees, or other expenses including attorneys’ fees incurred in
these matters.

Executive hereby warrants and represents that Executive shall not seek nor be
entitled to recover from any of the Releasees for any claim released by this
Agreement. Executive further represents and warrants that Executive is not a
party to any proceedings currently pending before any federal, state or local
court or agency asserting any claims released by this Agreement. Executive
further represents and warrants that Executive has disclosed to the Chief Legal
Officer of the Company all information known to Executive, concerning any
wrongful conduct by any of the Releasees, including but not limited to any
violation of any federal, state or local law or regulation, and any breach of
contract.

Executive understands and expressly agrees that the Release set forth herein
extends to all claims arising on or prior to the effective date of this
Agreement of every nature and kind whatsoever,

 

23



--------------------------------------------------------------------------------

whether known to Executive or not. Executive expressly waives and relinquishes
all rights and benefits under Section 1542 of the Civil Code of the State of
California, and any other statute in any other state or jurisdiction to the same
or similar effect. Section 1542 of the Civil Code of the State of California
states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Except as may be necessary to enforce this Agreement, and to the fullest extent
permitted by law, Executive agrees not to permit, authorize, initiate, join or
continue any lawsuit, complaints, grievances, arbitrations or proceedings
(collectively, “Proceedings”) against Releasees based in whole or in part on any
claim covered by this Agreement. Executive is not prohibited from initiating a
proceeding before a state or federal anti-discrimination agency, but Executive
does hereby waive any right he/she may have to benefit in any manner from any
relief (whether monetary, equitable, or otherwise) arising out of any past,
present or future proceeding before a state or federal anti-discrimination
agency.

4. Release of Claims under the ADEA, Right to Review and Revoke. Executive
expressly acknowledges and agrees that this Agreement includes a waiver and
release of all claims which Executive has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of ADEA claims under this Agreement:

(a) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which Executive
signs this Agreement.

(b) Executive has been advised to consult a lawyer before signing this
Agreement. Executive is granted twenty-one (21) days after Executive is
presented with this Agreement to decide whether or not to sign this Agreement.

(c) Executive will have the right to revoke the waiver and release of claims
under the ADEA for a period of seven (7) days after signing this Agreement, and
this Agreement shall not become effective or enforceable unless and until this
revocation period has expired without revocation by Executive.

(d) Any revocation by Executive must be in writing and received by HR
Compliance, Watson Pharmaceuticals, Inc., 400 Interpace Parkway, Parsippany, New
Jersey, 07054 on or before the seventh (7th) day after this Agreement is
executed by Executive. Executive hereby acknowledges and agrees that Executive
is knowingly and voluntarily waiving and releasing Executive’s rights and claims
only in exchange for consideration (something of value) in addition to anything
of value to which Executive is already entitled.

 

24



--------------------------------------------------------------------------------

5. Confidentiality and Return of Property. Executive acknowledges and affirms
that Executive remains bound by the Employee Proprietary Information and
Invention Agreement (“Invention Agreement”) which Executive signed in connection
with Executive’s employment, and that the Invention Agreement remains in full
force and effect. In accordance with Executive’s existing and continuing
obligations under the Invention Agreement, Executive represents Executive has
returned to the Company all Company Proprietary Information as required therein.
Further, Executive agrees that except for Executive’s attorneys, accountants,
and spouse, Executive will keep this Agreement and its terms confidential and
will not reveal its contents to anyone, unless otherwise required or authorized
by law.

6. Dispute Arising out of this Agreement. Any dispute or controversy arising out
of or related to this Agreement shall be resolved exclusively by final and
binding arbitration to be held in the state and county where Executive
principally worked immediately prior to Executive’s termination. The prevailing
laws of the State of New Jersey shall control, except where federal law governs.
To the extent not inconsistent with the laws of the State of New Jersey, such
arbitrations shall be conducted pursuant to the Rules for Arbitration of
Employment Disputes of the American Arbitration Association, and the parties
agree that each side shall initially bear their own costs and fees, but that the
arbitrator may award reasonable costs and attorney’s fees to the prevailing
party.

7. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement of the parties with respect to the subject matter of
this Agreement. To the extent Executive and Watson are parties to a
previously-executed Employment Agreement, and to the extent the terms of that
Employment Agreement are not inconsistent with the terms of this Agreement,
those terms of the Employment Agreement shall continue in full force and effect.
Apart from such continuing terms, this Agreement supersedes and cancels all
previous agreements that may have been made in connection with Executive’s
employment with Watson.

8. Severability, Modifications, and Governing Law. The provisions of this
Agreement are severable and if any part is found to be unenforceable the other
portions shall remain fully valid and enforceable. This Agreement may not be
released, discharged, abandoned, supplemented, changed or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by Executive and a duly authorized officer of Watson.
Except to the extent governed by federal law, this Agreement shall be governed
by and construed under the laws of the State of New Jersey, without reference to
New Jersey’s choice of law principles.

9. Construction of Agreement. The parties agree that there shall be no
presumption that any ambiguity in this Agreement is to be construed against the
drafter.

10. Review Period Not Extended by Changes. Executive agrees that any
modifications made to this Agreement, material or otherwise, do not restart or
affect in any manner the original 21-day consideration period.

 

25



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF CLAIMS, AND AFFECTS
IMPORTANT LEGAL RIGHTS.

 

EXECUTIVE NAME            WATSON PHARMACEUTICALS, INC. By:          By:    
Print Name:          Print Name:     Date:          Date:    

 

26



--------------------------------------------------------------------------------

EXHIBIT C

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

Watson Pharmaceuticals, Inc.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTION AGREEMENT

 

27



--------------------------------------------------------------------------------

Watson Pharmaceuticals, Inc.

EMPLOYEE PROPRIETARY INFORMATION AND

INVENTION AGREEMENT

In consideration of my employment or continued employment by WATSON
PHARMACEUTICALS, INC., or one of its affiliates, subsidiaries, or divisions, and
its and their successors and assigns (collectively, the “Company”), I hereby
agree to the terms and conditions as set forth below in this Employee
Proprietary Information and Invention Agreement (“Agreement”), as follows:

1. NONDISCLOSURE.

1.1 RECOGNITION OF COMPANY’S RIGHTS; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except for such disclosure, use or publication as
may be required in connection with my work for the Company, or unless the Chief
Executive Officer or Chief Legal Officer of the Company expressly authorizes
such disclosure, use or publication in writing. I will obtain Company’s written
approval before publishing or submitting for publication any material (written,
oral, or otherwise) that relates to my work at Company and/or incorporates any
Proprietary Information. I hereby assign to the Company any rights I may have or
acquire in such Proprietary Information and recognize that all Proprietary
Information shall be the sole property of the Company and its assigns. I shall
immediately notify the Legal Department of the Company if I learn of any
possible unauthorized use or disclosure of Proprietary Information and shall
cooperate fully with the Company to enforce the provisions of this Agreement.
Should I be subject to any governmental, administrative or court order or action
purporting to require or authorize the disclosure of any Proprietary
Information, in whole or in part, I will immediately notify the Company’s Legal
Department and will immediately provide the Company with all documents and other
relevant information in my possession or knowledge to permit the Company to take
steps as it deems necessary to prevent disclosure of its Proprietary
Information.

1.2 PROPRIETARY INFORMATION. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company and its affiliated entities. By way of illustration but not limitation,
“Proprietary Information” includes (a) information regarding compositions of
matter, compounds, formulations, devices, machines, manufacture, diseases,
therapeutic indications, mechanisms, processes, formulas, data, programs,
manuals, protocols, other works of authorship, know-how and improvements, and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3 THIRD PARTY INFORMATION. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third

 

28



--------------------------------------------------------------------------------

Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with my work for
the Company, Third Party Information unless expressly authorized in writing by
the Chief Executive Officer or Chief Legal Officer of the Company.

1.4 NO IMPROPER USE OF INFORMATION OF PRIOR EMPLOYERS AND OTHERS. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 INVENTIONS. The term “Inventions” shall mean any and all inventions,
discoveries, designs, improvements, and ideas, whether patentable or not, and
copyrightable material. By way of illustration but not limitation, “Inventions”
include processes, machines, manufactures, and compositions of matter,
organisms, molecules, cells, tissues, compounds, reagents, ingredients,
metabolites, precursors, intermediates, formulations, devices, diagnostics,
therapeutics, formulas, data, data compilations, programs, manuals, protocols,
and other works of authorship.

2.2 PROPRIETARY RIGHTS. The term “Proprietary Rights” shall mean all trade
secret, patent, trademark, service mark, trade name, domain name, copyright, and
other intellectual property rights throughout the world.

2.3 PRIOR INVENTIONS. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, and describe such invention at the most specific level
possible without violating any such prior confidentiality agreement, a listing
of the party(ies) to whom it belongs and the fact that full disclosure as to
such inventions has not been made for that reason. A space is provided on
Exhibit A for such purpose. If no such disclosure is attached or completed, I

 

29



--------------------------------------------------------------------------------

represent that there are no Prior Inventions. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
improve, use, sell, offer to sell, import and export such Prior Invention. I
agree not to incorporate into any Company product any Prior Invention that I do
not own or with respect to which I do not have the right to grant such a
nonexclusive license to the Company. Notwithstanding the foregoing, I agree that
I will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company’s prior written consent.

2.4 ASSIGNMENT OF INVENTIONS. Subject to Section 2.6, I hereby assign and agree
to assign in the future (when any such Inventions or Proprietary Rights are
first conceived, reduced to practice or fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions”.

2.5 OBLIGATION TO KEEP COMPANY INFORMED. During the period of my employment and
for twelve (12) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others that relate to the Company’s field of business or to the work I performed
for the Company during my employment (“Related Subsequent Inventions”). In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment that claim
or disclose Related Subsequent Inventions.

2.6 GOVERNMENT OR THIRD PARTY. I also agree to assign all my right, title and
interest in and to any particular Invention to a third party, including without
limitation the United States, as directed by the Company.

2.7 WORKS FOR HIRE. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 ENFORCEMENT OF PROPRIETARY RIGHTS. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate as mutually agreed by the parties after my
termination for the time actually spent by me at the Company’s request on such
assistance.

 

30



--------------------------------------------------------------------------------

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me during the period of
my employment by the Company and all Inventions made by me during the period of
my employment by the Company, which records shall be available to and remain the
sole property of the Company at all times.

4. PROTECTION OF CONFIDENTIAL INFORMATION. I understand that my work as an
employee of the Company creates a relationship of trust and confidence between
myself and the Company. During and after the period of my employment with the
Company, I will not use or disclose or allow anyone else to use or disclose any
“Confidential Information” (as defined below) relating to the Company, its
products, suppliers or customers except as may be necessary in the performance
of my work for the Company or as may be authorized in advance by appropriate
officers of the Company.

4.1 DEFINITION OF CONFIDENTIAL INFORMATION. For purposes of this agreement, the
term “Confidential Information” means Proprietary Information, as defined in
this Agreement, and all of the following materials and information which
employee receives, conceives or develops or has received, conceived or
developed, in whole or in part, in connection with employee’s affiliation with
the Company: (i) the contents of any manuals or other written materials of the
Company; (ii) the names of actual or prospective clients, customers, suppliers,
vendors, persons, firms, lenders, corporations, or other entities (domestic or
international) with whom employee may have contact on behalf of the Company;
(iii) the terms of various agreements between the Company and any third parties;
(iv) the contents of actual or prospective customer or client lists and records,
which customer and client lists and records shall not only mean one or more of
the names and addresses of the Company’s customers, but shall also encompass any
and all information whatsoever regarding them; (v) any data or database, or
other information compiled by the Company, including, but not limited to,
information concerning the Company, or any business in which the Company is
engaged or contemplates becoming engaged, any company with which the Company
engages in business, any customer, prospective customer, vendor, or other
person, firm or corporation to whom the Company has provided or from which the
Company has received goods or services or to whom or which any employee of the
Company has provided goods or services on behalf of the Company; (vi) all
policies, procedures, strategies and techniques regarding training, marketing
and sales, either oral or written; and (vii) any other information, data,
training methods, formulae, know-how, show-how, source code, subject code,
copyright, trademarks, patents or knowledge of a confidential or proprietary
nature observed, received, conceived or developed by employee in connection with
employee’s affiliation with the Company.

4.2 For purposes of this agreement, “Confidential Information” shall not include
any information which: (i) is or becomes generally available to the public other
than as a result of a

 

31



--------------------------------------------------------------------------------

disclosure by or on behalf of myself; (ii) was known to me on a non-confidential
basis prior to its disclosure to myself (provided that I can establish such
prior knowledge by written proof); (iii) becomes available to me from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company and otherwise has a right to disclose
the same; or (iv) is required to be disclosed by any governmental or judicial
authority, provided, in each such case, that I notify the Company immediately of
any such requirement so that the Company shall have an opportunity to contest
such disclosure or obtain a protective order or seek such other protection as
the Company may determine.

5. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree to notify the Company of my
intent to engage in any outside employment or business activity, and that the
Company has the sole discretion to determine whether such employment or business
activity constitutes a conflict of interest.

6. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any invention agreement, confidential information agreement, non-competition
agreement, non-solicitation agreement or other agreement with any former
employer or other party. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.

7. RETURN OF COMPANY PROPERTY AND DOCUMENTS. When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, samples, and documents, together with all
copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Proprietary Information of the Company. I
further agree that any property situated on the Company’s premises and owned by
the Company, including disks and other storage media, desks, lockers, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice. Prior to leaving, I will cooperate with the
Company in completing the Company’s termination interview process.

8. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

9. NAME AND LICENSE. I understand that the Company, from time to time, may
capture images in the workplace for its internal and external communications and
promotional materials. I hereby grant to the Company a non-exclusive license to
use my name, image, voice or physical likeness for any purpose, including
advertising, promoting or publicizing the Company, and in any medium, including
still photographs, film, videotape voice recordings or other technical, digital
or electronic mediums. I hereby release the Company, including its directors,
officers, employees, consultants, and agents, from all claims and liability of
any kind arising from the use of my name, image, voice or physical likeness;
provided that such release shall not extend to claims against the Company for
damages resulting from the Company’s willful misconduct in the use of my name,
image, voice or physical likeness.

10. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or, if sent by certified or registered mail,
three (3) days after the date of mailing.

11. DISCLOSURE OF THIS AGREEMENT. I hereby authorize the Company to notify
others, including but not limited to customers of the Company and any of my
future employers, of the terms of this Agreement and my responsibilities
hereunder.

 

32



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS.

12.1 GOVERNING LAW; CONSENT TO PERSONAL JURISDICTION. This Agreement will be
governed by and construed according to the laws of the State of New Jersey,
without regard to its conflict of laws provision. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in the state
in which I am employed by the Company at the time of breach of this Agreement or
at the time of termination of my employment, for any lawsuit filed there against
me by Company arising from or related to this Agreement.

12.2 SEVERABILITY. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. Moreover, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

12.3 SUCCESSORS AND ASSIGNS. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

12.4 SUPERSEDING AGREEMENT. I understand and agree that this Agreement contains
the entire agreement of the parties with respect to subject matter hereof and
supersedes all previous agreements and understandings between the parties with
respect to its subject matter.

12.5 SURVIVAL. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

12.6 EMPLOYMENT. I agree and understand that the Company is an “at will”
employer and that nothing in this Agreement shall confer any right with respect
to continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause.

12.7 WAIVER. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

12.8 ENTIRE AGREEMENT. The obligations pursuant to Sections 1, 2, and 4 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent

 

33



--------------------------------------------------------------------------------

change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

ACKNOWLEDGMENT

This Agreement shall be effective as of the earliest of (1) the first day of my
employment with the Company; (2) the first day of my use of, the facilities,
technology, expertise, data or Proprietary Information of the Company; or
(3) the date I sign this Agreement.

I have read this Agreement carefully and understand its terms.

Signature: /s/    Paul M. Bisaro          Dated: November 12, 2012

Employee Name: Paul M. Bisaro

ACCEPTED AND AGREED:

WATSON PHARMACEUTICALS, INC.

 

By:   David A. Buchen   Title:   Chief Legal Officer – Global  

 

34



--------------------------------------------------------------------------------

TO: Watson Pharmaceuticals, Inc.

FROM: Paul Bisaro

DATE: November 12, 2012

EXHIBIT A

SUBJECT: Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Watson Pharmaceuticals, Inc. or one of its affiliates, subsidiaries, or
divisions (collectively the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

  x No inventions or improvements

 

  ¨ See below:

 

           

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party (ies):

 

    Invention or Improvement       Party (ies)       Relationship 1.           
                2.                                                

 

35



--------------------------------------------------------------------------------

¨       Additional Sheets attached.

   Number of additional sheets (if applicable)

 

/s/ Paul M. Bisaro     Employee Signature    

Paul M. Bisaro

  Employee Name (Print or Type)  

 

36